829 F.2d 39
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James WASHINGTON, Plaintiff-Appellant,v.Otis R. BOWEN, M.D., Secretary of Health & Human Services,Defendant-Appellee.
No. 86-2072
United States Court of Appeals, Sixth Circuit.
September 18, 1987.

ORDER
Before MERRITT, KRUPANSKY and DAVID A. NELSON, Circuit Judges.


1
This matter is before the court upon consideration of this pro se plaintiff's appeal from a judgment of the district court which affirmed defendant's denial of his claim for both social security disability and supplemental security income benefits.  Plaintiff now moves for the appointment of counsel.  Upon review of the record and plaintiff's brief, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
For the reasons stated in the opinion of the district court, the motion for appointment of counsel is hereby denied and the final judgment entered September 10, 1986 is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.